Citation Nr: 0500576	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-27 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied entitlement to service 
connection for PTSD.

A notice of disagreement was received in October 2002.  A 
statement of the case was issued in August 2003, and a timely 
appeal was filed in September 2003.


FINDING OF FACT

The veteran was not engaged in combat and his claimed in-
service stressor is not supported by any evidence of record. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5104, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In an April 2002 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to tell the RO about any 
relevant additional evidence of VA medical treatment or 
private medical treatment, and to submit statements from 
anyone having knowledge of his condition.  The RO offered to 
assist the veteran in obtaining additional evidence.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

It is noted that the original rating decision on appeal for 
service connection for PTSD was in August 2002 and the VCAA 
notification was in April 2002. Therefore, the veteran did 
received VCAA notice approximately four months prior to the 
initial rating decision denying his claim.  Accordingly, the 
timing requirement of Pelegrini has been met, and the content 
of the notice fully complies with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available service and post-
service VA and private medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2004).  Moreover, the veteran has been 
afforded VA medical examinations in January 2003 and February 
2003 in connection with his claim for service connection for 
PTSD.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  


Factual Background

The veteran performed active service from August 1966 to 
April 1967, at which point he was discharged under honorable 
conditions for a character and personality disorder.

Service records reflect that, soon after entering active 
service, the veteran was hospitalized for four months at an 
Army hospital for evaluation of a psychiatric disorder which 
was ultimately diagnosed as emotionally unstable personality.  
He was discharged from active service under AR 635-212, 
paragraph 6(B)(2) for a "character personality disorder."  
At no time during his period of active service did he leave 
the continental United States.

In August 1967 the veteran was hospitalized at a private 
hospital where he was diagnosed as having acute 
schizophrenia.  The veteran's father said he was a "good 
boy" until age 14-15 when he began telling his teachers off, 
lying and stealing, and displaying total disregard for all 
authority.  The veteran reported not liking the orders given 
to him in service, but did not report any traumatic incidents 
while hospitalized in service.

The veteran was transferred from the private hospital to a VA 
medical facility in September 1967, where he stayed for 
approximately three weeks.  At no time during that 
hospitalization did he show any evidence of thought disorder.  
His Army experience was characterized as a "rebellion 
against authority" as he did not want to be "pushed 
around."  The veteran did not report any traumatic incidents 
while performing active service.  The diagnosis was 
sociopathic personality and disturbance, antisocial reaction.  

The veteran received a VA social service workup in January 
1988.  The veteran reported his involvement with the Students 
for a Democratic Society (SDS), being the state leader for 
the Klu Klux Klan (KKK), spending $800/day for cocaine, being 
followed by the FBI for 20 years, and having been arrested 64 
times for felonies, including two murders.  The clinical 
social worker recommended family counseling and treatment for 
the veteran's drug dependency.  There is no mention in the 
report of any traumatic in-service events.

The veteran received a VA psychological evaluation in 
February 1988.  Axis I diagnoses were:  (1) hypo manic 
disorder; (2) alcohol abuse disorder; (3) drug abuse 
disorder; (4) moderate manic disorder; and (5) anxiety 
disorder.  Axis II diagnoses were:  (1) antisocial 
personality disorder; (2) passive aggressive personality 
disorder; and (3) histrionic personality disorder.  Chronic 
and dysfunctional personality disorders were listed as 
paranoid personality disorder and borderline personality 
disorder.  There is no mention in the report of any traumatic 
in-service events.
 
The veteran received a VA psychiatric examination in April 
1988.  The examining physician diagnosed a psychotic disorder 
not otherwise specified (with manic-depressive features) and 
noted the veteran's involvement with the SDS and the KKK, as 
well as his inability to resist and control his attraction 
to, and use of, cocaine.  Although the veteran reported his 
in-service hospitalization, he did not report any trauma 
experienced while hospitalized and, in particular, did not 
report any involvement with the orthopedic unit at the 
hospital.

In a September 1990 rating decision, the RO denied service 
connection for a sociopathic personality disorder and a 
psychotic disorder with manic depressive features, but 
assigned a 70 percent rating for the psychotic disorder for 
nonservice-connected pension purposes, noting the disability 
was the result of the veteran's own willful misconduct:  drug 
dependency.

Beginning in the mid-1990s the veteran participated on a 
sporadic basis in VA alcohol and drug abuse programs.  His 
pension was terminated between June 1997 and November 1999, 
while the veteran was incarcerated in the state penitentiary.  
The veteran began participation in PTSD group counseling in 
2000.

In a PTSD Questionnaire submitted with his claim in January 
2001, the veteran stated that, while hospitalized for 
psychiatric evaluation at an Army hospital in 1967, he worked 
in the orthopedic unit where he saw the removal of limbs, had 
to clean the cast room, and had to incinerate removed limbs.

In December 2000, the veteran was diagnosed as having PTSD by 
the leader of his PTSD group.  Between then and August 2002 
the veteran participated on an outpatient basis in a number 
of VA medical programs including smoking cessation, PTSD 
group, anxiety and depression control group, and individual 
treatment for PTSD.

In January 2003, the veteran received a VA evaluation for 
PTSD.  The veteran reported that, while he was on medical 
hold for a personality disorder, the reason for his 
discharge, he was assigned to the orthopedics unit where he 
was required to clean up the cast room.  The veteran claimed 
to have witnessed the removal of limbs and said he had to 
incinerate some of those limbs.  The examining psychiatrist 
stated, "There is a discrepancy around a 17 year old being 
assigned to incinerating limbs."

The veteran acknowledged being imprisoned in 1969 for 
embezzlement and in 1987 for drugs.

The veteran reported deliberately malingering and doing "all 
those crazy things" while performing active service in order 
to avoid combat in Viet Nam.

The examining psychiatrist performed an extensive review of 
the veteran's claim file, noting the veteran's prior remarks 
concerning his involvement with the SDS and KKK, as well as 
his participation in the killing of two persons.

Under the heading "Subjective Findings," the psychiatrist 
noted:

(1) the veteran's account of an attempted 
sexual molestation immediately prior to 
his induction which resulted in the 
veteran stabbing a man;

(2) that the veteran saw no combat and 
the veteran did not report or experience 
a stressor of intensified horrific trauma 
endangering life while in the military; 
and

(3) that the veteran reported a stressor 
of fearing to go to Viet Nam, acting out 
and going crazy through such behavior as 
painting his balls and getting naked, 
which actions resulted in his being 
placed in the psych ward.

Objective findings included appropriate dress, no acute 
physical distress, somewhat anxious and guarded, 
spontaneously verbal and articulate, denied active thoughts 
of harm to self or others, broad and expansive affect, fair 
insight and judgment, and fair impulse control.

The presumptive diagnosis was antisocial personality and the 
psychiatrist referred the veteran for psychological testing 
for PTSD.

In February 2003, pursuant to the psychiatric referral, the 
veteran received a VA mental disorders examination.  The 
examining psychologist performed a detailed review of the 
claims file, including military documents, previous 
assessment and treatment data, earlier VA examination 
reports, and statements from collaterals.  Additionally, 
psychological tests and questionnaires were administered and 
the results considered, as well as documentation provided by 
the veteran (now of record in the claims file).  The examiner 
noted that the veteran had been drug and alcohol-free for 
almost eight years.

The examiner noted the veteran's history of prison time for 
drug trafficking and violence, including an incident where he 
tracked down a man who attempted to rape his daughter and 
nailed his hands to a tree in the forest where forest service 
workers found him.  

The veteran reported a pre-military traumatic incident, the 
night before his induction into the military, where a man 
burst into his hotel room and tried to rape him, resulting in 
his stabbing the man.

The veteran reported a post-military traumatic incident where 
he was shot in the right lower leg, took the gun away from 
the man who shot him, and tried to shoot the man and his 
woman, but the gun jammed.

The veteran reported a post-military incident where he was 
beaten by a man with a tire iron who broke his nose, jaw, 
cheeks, and expelled one eye from its socket after his cousin 
had poured gasoline down the man's throat.

The veteran reported a post-military incident where, five 
days prior to his release from prison, he was assaulted and 
"planted a pencil in the guy's neck and he started bleeding 
and flopping around."

The psychologist concluded that the veteran met the testing 
criteria/evidence for PTSD.  Axis I diagnoses: PTSD, 
immediate onset, severe; and recurrent depression with sleep 
disturbance, severe.  Axis II diagnosis: Antisocial 
personality disorder with a remote history of violence.

The psychologist further concluded that the precipitating 
stressors were the pre-service sexual assault and claimed 
self-defensive stabbing, which were sufficient for causing or 
exacerbating PTSD.

A February 2003 addendum to the VA psychiatrist's January 
2003 evaluation for PTSD noted the subsequent February 
psychometric testing having identified the veteran to have a 
diagnosis of PTSD and other co morbidities of premorbid, 
military and post military psychopathology with:

(1) self reported childhood physical and 
emotional abuse by his father;

(2) self reported incident of attempted 
sexual assault prior to induction;

(3) self reported serving in an 
orthopedic setting with exposure to 
traumata;

(4) self reported severe antisocial 
pathology to include legal circumstances 
due to his behaviors; and 

(5) a history of polysubstance abuse.

The psychiatrist concluded that DSM IV criteria for PTSD was 
validated to be more likely than not of premorbid childhood 
abuse and an attempted sexual assault and co morbid with a 
personality disorder.  Primary presentation was and had been 
of antisocial personality with PTSD/Depression and a GAF of 
43.


Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1110 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link established by medical evidence between 
the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).


Analysis

Service connection for PTSD requires proof of three elements; 
the first of which is medical evidence establishing a 
diagnosis of PTSD.  38 C.F.R. § 3.304(f).

There is no competent medical diagnosis of PTSD prior to 
December 2000.  In December 2000 the veteran was diagnosed as 
having PTSD by the leader of his PTSD group.  Both a VA 
psychologist and a VA psychiatrist have since confirmed that 
diagnosis in February 2003.

The Board concludes that the first element of proof for 
establishing service connection for PTSD, medical evidence 
establishing a diagnosis of PTSD, has been met.

Second, there must be credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  

The evidence shows, and the veteran acknowledges, that the 
claimed stressor is not related to combat, and, accordingly, 
the veteran's statement as to the claimed stressor cannot be 
accepted as conclusive evidence of the claimed in-service 
stressor.  Rather, there must be corroboration of the 
stressor.

The veteran claims that his work on the orthopedic unit while 
undergoing psychiatric evaluation, where he witnessed 
amputations and had to incinerate amputated limbs, is the in-
service stressor which caused his PTSD.

At the outset, there is no corroboration of the veteran's 
claimed stressor in the claim file.  In assessing the 
veteran's claimed stressor, the examining VA psychiatrist in 
January 2003 concluded there was "a discrepancy around a 17 
year old being assigned to incinerating limbs."  In his 
subjective findings, he concluded that no combat or stressor 
of intensified horrific trauma endangering life was reported 
nor experienced by the veteran while in the military.

The Board notes that, when hospitalized at a private hospital 
in August 1967, the veteran reported not liking the orders 
given to him in service, but did not report any traumatic 
incidents while hospitalized in service.

Nor did the veteran report any traumatic incidents while 
performing active service when he was transferred from the 
private hospital to a VA medical facility in September 1967, 
where he stayed for approximately three weeks.

Nor did the veteran report any traumatic incidents while 
performing active service when he received a VA social 
service workup in January 1988.  

Nor did the veteran report any traumatic incidents while 
performing active service when he received a VA psychological 
evaluation in February 1988.  
 
Nor did the veteran report any traumatic incidents while 
performing active service when he received a VA psychiatric 
examination in April 1988.  Although the veteran reported his 
in-service hospitalization, he did not report any trauma 
experienced while hospitalized and, in particular, did not 
report any involvement with the orthopedic unit at the 
hospital.

In summary, the examining psychiatrist, in January and 
February 2003, questioned the veteran's claim that a 17 year 
old would be assigned to incinerate limbs, and concluded that 
the veteran was not exposed to any trauma while on active 
service that would constitute a stressor for PTSD.  His 
conclusion is entirely consistent with the fact that the 
veteran received mental examinations on 5 separate occasions 
between 1967 and 1988, two of them immediately after leaving 
active service, and never mentioned any traumatic events 
while performing active service and, in particular, never 
mentioned any involvement with the orthopedic unit where he 
was hospitalized.

The examining psychologist, in February 2003, concluded that 
the veteran's precipitating PTSD stressors were the pre-
service sexual assault and claimed self-defensive stabbing.

The Board, therefore, concludes that the second element of 
proof for establishing service connection for PTSD, that 
there is credible supporting evidence that the claimed in-
service stressor actually occurred, has not been met.

Because there is no corroboration of an in-service stressor, 
the third element for establishing service connection for 
PTSD, a link established by medical evidence between the 
current symptomatology and the in-service stressor, is not 
met.  In his February 2003 assessment, the examining 
psychologist concluded that there was a link between the 
current symptomatology and a pre-service stressor, that is, 
the attempted rape and subsequent stabbing.

The Board has considered the application of the benefit of 
the doubt rule.  In the absence of evidence that an in-
service stressor occurred, and with medical evidence that the 
precipitating stressor occurred prior to service, the 
preponderance of the evidence is against the claimed stressor 
being the cause of the veteran's PTSD, and there is no doubt 
to be resolved.







ORDER

Entitlement to service connection for PTSD is denied.




                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


